       Case 7:17-cv-02810-PMH-PED Document 111 Filed 05/12/20 Page 1 of 1




                                                                                      05/12//2020

Re: Kamdem-Ouaffo v Balchem Corporation et al, Case # 17-cv-2810-PMH-PED and 19-cv-
09943-PMH

         PRE-MOTION LETTER FOR SUMMARY JUDGEMENT CONFERENCE

To: Hon. Halpern, As-salāmu ʿalaykum (‫علا ْي ُك ْم‬
                                                 ‫س اَل ُم ا‬
                                                          َّ ‫)ال‬.

         I am the Muslim Plaintiff Pro Se in this Action.

       The Deadline to file a Letter Pre-Motion Conference for summary Judgement is
05/23/2020 (See ECF # 69).

       With the Sine Die cancellation of the 06/16/2020 Status Conference, there is nothing left.
If The Defendants wish to disclose an expert, it is their choice. The Plaintiff has no plan of
discovering any such defendants’ expert.

       Pursuant to the Local Civil and individual rules, Plaintiff is hereby requesting Pre-motion
conference for Summary Judgement.

         The Plaintiff identified and formulated Statements of Undisputed Material Facts in support
of all claims.

          Respectfully Submitted

         /S/ Ricky Kamdem-Ouaffo, Pro Se, Plaintiff.




                                                          1
